Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 3-6, and 8-22 have been examined and rejected. This Office action is responsive to the amendment filed on 02/17/2022, which has been entered in the above identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is still rejection based on amendment filed on 02/17/2022 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or, a second direction, which is an opposite direction of a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page”, wherein it is unclear why the first direction and the second direction both direct to the switching from the desktop to the prompting page. Based on the specification paragraph [0060], the second direction could refer to the from the prompting page to the desktop. However, the prompting page is displayed over desktop display, thus the “direction” is vague about its meaning.  
For examination purpose, examiner only considers one direction which points to the prompting page interface. 


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-13, and 16-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (US 20130332886 A1, hereinafter Cranfill) in view of Lin et al. (US 20090241062 A1, hereinafter Lin).

As to independent claims 1, 6, and 20, Cranfill teaches a method for displaying a prompting message (paragraph [0013], FIG. 3 depicts a simplified flowchart of a method for displaying and removing a visual indicator according to some embodiments;  paragraph [0021], a visual indicator may be displayed on an icon for an application after the application is installed on a portable electronic device; the visual indicator on the icon is the prompting message), comprising: 
upon there is a prompting message to be displayed, dynamically displaying a first mark on a desktop (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash; paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the left most page indicator is the first mark); 
after an input operation for the first mark is detected, switching the desktop to a prompting page (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen); and
displaying the prompting message on the prompting page (paragraph [00115], in FIG. 8A,(paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
dynamically displaying the first mark on the desktop comprises (paragraph [0115], Examples of changing the visual appearance of the a page indicator include, but are not limited to: modifying the color, opacity, or saturation of the page dot; scaling the size of the page indicator; animating the page indicator (e.g., flashing, blinking, glowing, bouncing, vibrating, etc.); modifying the shape of the page indicator; adding text to the page indicator; or otherwise modifying the visual appearance of the page indicator): 
making a shape change to a display length of the first mark on the desktop (paragraph [0115], the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application; the page dot changes to “star” shape is first mark with changed shape).
Cranfill does not teach:
automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction; and 
displaying the first mark on the desktop dynamically and periodically.
Lin teaches:
automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction (Fig. 8A-8D, paragraph [0044], the dynamic arrow icon 260 appears at the left of the `Display Mode` item 240, moving from the down-left side to the up-right side and pointing to the `Display Mode` item 240; the movement of the arrow icon 260 is automatically extended in display, and it extends from Fig. 8A position of Fig. 8D position),
(paragraph [0046], Refer to FIG. 9A to FIG. 9D for schematic views showing the fabrication of the dynamic arrow icon 260. First of all, design four arrow icons 260a, 260b, 260c, 260d and play them at a default frequency in the sequence from FIG. 9A to 9D; the default frequency is to display the arrow icon 260 periodically).
Since Cranfill teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate automatically making an extension and contraction change to a display length of the first mark on the desktop in a predetermined direction, displaying the first mark on the desktop dynamically and periodically, as taught by Lin, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Lin further teaches a dynamic arrow icon as a notification mark. By incorporating Lin into Cranfill would improve the integrity of Cranfill’s system by allowing pointing to the `Display Mode` item 240 (Lin, paragraph [0044]).

As to dependent claims 5, and 8, the rejection of claim 1 is incorporated. Cranfill teaches the method of claim 1, further comprising: upon there is prompting message to be displayed, statically displaying a second mark on the desktop (paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the regular paging dot is the second mark).

As to dependent claim 9, the rejection of claim 6 is incorporated. Cranfill teaches the device of claim 6, wherein the prompting message comprises prompting messages for one or more applications (paragraph [0094], the visual indicator may be a "new" sash associated with a new application or a recently installed application).

As to dependent claim 10, the rejection of claim 6 is incorporated. Cranfill teaches the device of any one of claim 6, wherein the processor is further configured to: 
upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3.).

As to dependent claim 11, the rejection of claim 6 is incorporated. Cranfill teaches the device of any one of claim 6, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3.).

As to dependent claim 12, the rejection of claim 8 is incorporated. Cranfill teaches the device of any one of claim 8, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3).

As to dependent claim 13, the rejection of claim 9 is incorporated. Cranfill teaches the device of any one of claim 9, wherein the processor is further configured to: upon a state of dynamically displaying the first mark meets a dynamic display stopping condition under a screen control strategy, control stopping of dynamical displaying of the first mark (paragraph [0093], one difference is that that the "new" sash (i.e., the visual indicator) has been removed from application 72'. The visual indicator may be removed after a remove visual indicator event (step 310) in FIG. 3).

As to dependent claim 16, the rejection of claim 6 is incorporated. Cranfill teaches the device of claim 6, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (paragraph [0057], FIG. 6A illustrates an example user interface that is entered (e.g., from the screen in FIG. 5D) when the user of the smartphone selects (e.g., by tapping) interactive element 510; Fig. 6A is the prompting page; the first mark is the interactive element 510).

As to dependent claim 17, the rejection of claim 7 is incorporated. Cranfill teaches the device of claim 7, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen with the installed new application message).

As to dependent claim 18, the rejection of claim 8 is incorporated. Cranfill teaches the device of claim 8, wherein the processor is further configured to: upon an event to be processed or a service situation update meeting a screen control strategy is detected, generate the prompting message to be displayed (Fig. 8A is the prompting page, with icon 80 “new” message; paragraph [0119], The middle circle of the page indicator dots 802 is open, reflecting the active page. In some implementations, a swiping or dragging gesture towards the left of the display 102 returns the user to the display illustrated within FIG. 8A; the swiping gesture toward the left is an input operation to navigation the screen to the first page screen with the installed new application message).

claim 19, Cranfill teaches a method for displaying a prompting mobile phone implementing the method of claim 1 (paragraph [0013], FIG. 3 depicts a simplified flowchart of a method for displaying and removing a visual indicator according to some embodiments;  paragraph [0021], a visual indicator may be displayed on an icon for an application after the application is installed on a portable electronic device; the visual indicator on the icon is the prompting message), wherein the mobile phone comprises a display screen configured to display the prompting message on the prompting page to be viewable to a user without switching to each application, thereby simplifying user operation (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash; the prompting “new” message is displayed on the application icon); and wherein the mobile phone is configured to notify the user of the prompting message by displaying the first mark on the desktop without user intervention (paragraph [0115], the visual appearance of one or more of the page indicators 802 may be modified to indicate that a page has an icon for a recently downloaded application on the page. For example, in FIG. 8A, the left most page indicator may be a "star" shape (not shown) to indicate that the page shown contains an icon for a recently installed application (e.g., Find iPhone icon 80) displayed on user interface 800; the new application message is displayed without user intervention).


Claims 3-4 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (US 20130332886 A1, hereinafter Cranfill) in view of Lin et al. (US 20090241062 A1, hereinafter Lin) in view of Chen et al. (US 20200371667 A1, hereinafter Chen, PCT filed date 11/21/2017).

As to dependent claim 3, the rejection of claim 1 is incorporated. Cranfill/Lin does not teach the method wherein the predetermined direction is: 
 a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page; or, 
a second direction, which is an opposite direction of a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page.
Chen teaches the predetermined direction is:  a first direction, which is a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page (paragraph [0284], as shown in FIG. 4A-1 and FIG. 4A-2, to further enhance the prompt performance, the display 160 may further display, between a location of an associated application and the "WeChat" application icon 201, a prompt symbol used to indicate a sliding direction, for example, the dynamic arrow 205; the dynamic arrow 205 is the first mark; an associated application is the prompting page; 205 arrow direction is the first direction); or, 
a second direction, which is an opposite direction of a sliding direction of a sliding operation of triggering an electronic device to switch from the desktop to the prompting page (paragraph [0236], when the terminal detects a sliding operation on the “WeChat” application icon 201, and a sliding direction is leftward, the terminal may start (or open) application permission settings of “WeChat”; the leftward direction is the second direction).
Since Cranfill/Lin teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Chen, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Chen further teaches a dynamic arrow as a prompt symbol, with the dynamic arrow could be a type of dynamic paging symbol. By incorporating Chen into Cranfill/Lin would improve the integrity of Cranfill/Lin’s system by allowing a prompt symbol used to indicate a sliding direction (Chen, paragraph [00284]).
As to dependent claim 4, the rejection of claim 3 is incorporated. Cranfill/Lin does not teach the method wherein, when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop.
Chen teaches when the extension and contraction change is made to the first mark in the first direction, the first mark is displayed at an edge position of the desktop or in a middle region of the desktop (Fig. 4B, paragraph [0284], the dynamic arrow 205 is the first mark; 205 is in the middle of the desktop).
Since Cranfill/Lin teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate he extension and contraction change is made to the a prompt symbol used to indicate a sliding direction (Chen, paragraph [00284]).

Claims 14-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (US 20130332886 A1, hereinafter Cranfill) in view of Lin et al. (US 20090241062 A1, hereinafter Lin) and in view of Flynn et al. (US 20140149884 A1, hereinafter Flynn).

As to dependent claim 14, the rejection of claim 10 is incorporated. Cranfill teaches the device of claim 10, wherein the processor is configured to, upon there is the prompting message to be displayed, control dynamical displaying of the first mark on the desktop (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
	Cranfill/Lin does not teach:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.
Flynn teaches:
 (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).
Since Cranfill/Lin teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy, as taught by Flynn, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Flynn further teaches displaying a mark within a predetermined amount of time. By incorporating Flynn into Cranfill/Lin would expand the utility of Cranfill/Lin’s system by allowing the interactive element may be displayed to the user within a pre-determined amount of time (Flynn, paragraph [0049]).

As to dependent claim 15, the rejection of claim 11 is incorporated. Cranfill teaches the device of claim 11, wherein the processor is configured to, upon there is the prompting (paragraph [0092], The recently installed applications may have a visual indication that visually distinguishes recently installed applications from applications that are not recently installed. An exemplary visual indicator 75 is shown as a "new" sash).
	Cranfill/Lin does not teach:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy.
Flynn teaches:
displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy (paragraph [0049], The interactive element may be displayed to the user within a pre-determined amount of time after the computing device receives the indication of information (e.g., within ten minutes, five minutes, one minute, thirty seconds, ten seconds, or real-time), and this pre-determined amount of time may, for example, depend on the type of information to be indicated (e.g., the type of message received), or the status of the computing device (e.g., online or in sleep mode); to display the interactive element which is the first mark within a period of time is the screen control strategy).
Since Cranfill/Chen teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate displaying of the first mark on the desktop at an interval of a preset duration according to a dynamic display triggering condition under the screen control strategy, as taught by Flynn, as the prior arts are in the same the interactive element may be displayed to the user within a pre-determined amount of time (Flynn, paragraph [0049]).

Claims 21-22 are rejected under AIA  35 U.S.C §103 as being unpatentable over Cranfill et al. (US 20130332886 A1, hereinafter Cranfill) in view of Lin et al. (US 20090241062 A1, hereinafter Lin) and in view of Rhee et al. (US 20150080058 A1, hereinafter Rhee).

As to dependent claims 21 and 22, the rejection of claim 1 is incorporated. Cranfill/Lin does not teach the method of claim 1, wherein the prompting message comprises at least one of a calendar prompt, an email prompt, or an instant message prompt.
Rhee teaches:
the prompting message comprises at least one of a calendar prompt, an email prompt, or an instant message prompt (paragraph [0089], When the user generates a touch event on a message handling user interface 1010, the electronic device 100 displays a message setting user interface 1020 to overlap the user interface of the executed application program 1000. The message setting user interface 1020 is displayed to be translucently overlaid on the executed application program 1000. The message setting user interface 1020 is displayed to be translucently overlaid on the executed application program 1000. The message setting user interface 1020 may include an input field to transmit a message (e.g., Short Message Service (SMS), Multimedia Messaging Service (MMS), e-mail) to a sender).
Since Cranfill/Lin teaches a method of displaying a prompting message, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate he prompting message comprises at least one of a calendar prompt, an email prompt, or an instant message prompt, as taught by Lin, as the prior arts are in the same application field of user interface displaying notification icons in the user interface, and Rhee further teaches a dynamic arrow icon as a notification mark. By incorporating Rhee into Cranfill/Lin would improve the integrity of Cranfill/Lin’s system by allowing an input field to transmit a message (e.g., Short Message Service (SMS), Multimedia Messaging Service (MMS), e-mail) to a sender (Rhee, paragraph [0089]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 3, 6, and 11, and addition of claims 21, and 22.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143